IDB Development Corporation Ltd. Periodic Report for 2014 Table of Contents:Page F-: Auditors’ Report to Shareholders 3-7 Consolidated Statements of Financial Position 8-9 Consolidated Statements of Income 10 Consolidated Statements of Comprehensive Income 11 Statements of Changes in Equity 12-13 Consolidated Statements of Cash Flows 14-15 Notes to the Financial Statements Note 1-General 16-27 Note 2- Significant Accounting Policies 28-54 Note 3- Investments 55-95 Note 4- Other investments, including derivatives 96 Note 5- Loans, deposits, charged and restricted deposits and debit balances 97 Note 6- Fixed Assets 98-100 Note 7- Investment Property 101-105 Note 8- Trade Receivables Note 9- Inventory Note 10- Intangible Assets 108-111 Note 11- Accounts Receivable and Debit Balances Note 12- Inventory of buildings for sale Note 13- Assets and liabilities of realization groups and other assets and liabilities classified as held-for-sale Note 14- Cash and Cash Equivalents Note 15- Equity and Reserves 114-133 Note 16- Bank Loans and other Financial Liabilities at Amortized Cost 134-213 Note 17- Provisions Note 18- Employee benefits 215-216 Note 19- Accounts Payable and Credit Balances Note 20- Trade Payables Note 21- Financial Instruments 218-239 Note 22- Liens and Guarantees 240-241 Note 23- Contingent Liabilities, Commitments and Lawsuits 242-275 Note 24- Sales and services Note 25- The Group's share of the profits (losses) of investee companies that are treated under the equity method of accounting, net F-1 Table of Contents: Page Note 26- Profit (loss) on disposal and the writing down of investments and assets, and dividends Note 27- Changes in the fair value of investment property Note 28- Financing income and expenses 278-279 Note 29- Cost of sales and services Note 30- Selling and marketing expenses Note 31- Administrative and general expenses Note 32- Taxes on income 282-287 Note 33- Related and Interested Parties 288-317 Note 34- Segments 318-327 Note 35- Events after the date of the statement of financial position 328-343 Appendix to the Financial Statements 344-346 F-2 Independent Auditors’ Report The Board of Directors IDB Development Corporation Ltd.: We have audited the accompanying consolidated financial statements of IDB Development Corporation Ltd. (hereinafter: the "Company”) and its subsidiaries, which comprise the consolidated statements of financial position as of December 31, 2014, and the related consolidated statement of income, comprehensive income, changes in equity, and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We did not audit the financial statements of certain consolidated subsidiaries and investee companies. The financial statements of those consolidated subsidiaries reflect total assets constituting 6% percent of consolidated total assets at December 31, 2014, and total income from sales and services constituting 6% percent of consolidated income from sales and services for the year then ended. The Company’s investment in those investee companies at December 31, 2014, was NIS 74 million and its equity in earnings of those investee companies was NIS 10 million for the year then ended. The financial statements of those consolidated subsidiaries and investee companies were audited by other auditors, whose reports were furnished to us, and our opinion, insofar as it relates to the amounts included for those companies, is based solely on the reports of the other auditors. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. F-3 Opinion In our opinion, based on our audit and the reports of the other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company and its subsidiaries as of December 31, 2014, and the results of their operations and their cash flows for the year then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. We draw your attention to Note 1B to the consolidated financial statements, regarding the Company’s financial condition and the cash requirements needed in order to service its liabilities, the need to reach an agreement with lenders regarding the determination of new financial covenants, the lack of success of the negotiations for the sale of the Company's holdings in Clal Insurance Enterprise Holdings, and the passing of the time that had been set by the Commissioner of Capital Markets, Insurance and Savings at the Ministry of Finance regarding signing of an agreement for the sale of the control nucleus in Clal Insurance Enterprise Holdings. These factors create uncertainties regarding the Company’s ability to execute its business plans and to continue to service its liabilities in an adequate and timely manner and raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1B. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. Our opinion is not modified with respect to this matter. By:/s/ Somekh Chaikin Tel-Aviv, Israel Somekh Chaikin March 3, 2016 Member firm of KPMG international Certified Public Accountants (Israel) F-4 Report of Independent Auditors To the Shareholders of IDB TOURISM (2009) LTD. We have audited the accompanying consolidated financial statements of IDB Tourism (2009) Ltd. (hereinafter – the "Company") and its subsidiaries, which comprise the consolidated statement of financial position as of December 31, 2014, and the related consolidated statements of comprehensive income, changes in equity and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IASB”); this includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free of material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. F-5 Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of IDB Tourism (2009) Ltd. and subsidiaries at December 31, 2014, and the consolidated results of their operations and their cash flows for the year then ended in conformity with International Financial Reporting Standards as issued by the IASB. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in note 1b to the financial statements, the Company has incurred losses in the amount of approximately NIS 20.3 million during the year ended December 31, 2014, and has working capital deficiency of approximately NIS 348 million as of December 31, 2014. To the best knowledge of the Company's management, there is substantial doubt about the ability of the Parent's Company to continue to operate as a going concern. These conditions raise substantial doubt about the Company's ability to continue as a going concern (Management's plans in regard to these matters also are described in Note 1b). The financial statements do not include any adjustments to the carrying amounts and classifications of assets and of liabilities that would result if the Company was unable to continue as a going concern. By: /s/KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER February 4, 2016 A Member of Ernst & Young Global F-6 Report of Independent Auditors To the Shareholders of IDB GROUP USA INVESTMENTS, INC. We have audited the accompanying consolidated financial statements of IDB Group USA Investments, Inc. and subsidiaries, which comprise the consolidated statement of financial position as of December 31, 2014 and the related consolidated statements of comprehensive income, changes in equity and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management is responsible for the preparation and fair presentation of these financial statements in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IASB”); this includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free of material misstatement, whether due to fraud or error. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of IDB Group USA Investments, Inc. and subsidiaries at December 31, 2014, and the consolidated results of their operations and their cash flows for the year then ended in conformity with International Financial Reporting Standards as issued by the IASB. By: /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER February 4, 2016 A Member of Ernst & Young Global F-7 Consolidated Statements of Financial Position December 31 Note NIS millions Non-current assets Investments in investee companies accounted for by the equity method 3 Other investments, including derivatives 4 Loans, pledged and restricted deposits and debit balances 5 93 Fixed assets 6 Investment property 7 Assets designated for the payment of employee benefits 1 1 Long-term trade receivables 8 Real estate and other inventory Deferred expenses Deferred tax assets 32 51 Intangible assets 10 Current assets Other investments, including derivatives 4 Loans, deposits and pledged and restricted deposits 5 Receivables and debit balances 11 Current tax assets 82 29 Trade receivables 8 Inventory 9 Inventory of buildings for sale 12 Assets of disposal groups and other assets classified as held for sale 13 5 Cash and cash equivalents 14 Total assets Reclassified - see Note 1.F.(1) below. For the principal details regarding subsidiaries whose consolidation was discontinued or applied for the first time in the Company’s financial statements, see Note 3.I.3.b.(1) below. (3) Retrospective adoption of IFRIC 21, Levies see notes 1.E.(4).a. and 1.F.(1) below. (4) Non material adjustment of comparative figures, see Note 1.F.(3) below. The notes attached to the consolidated financial statements constitute an integral part hereof. IDB Development Corporation Ltd. F-8 Consolidated Statements of Financial Position (Cont.) December 31 Note NIS millions Capital 15 Share capital - 61 Premium on shares Capital reserves ) ) Treasury shares - ) Accumulated losses ) ) Capital deficit attributed to shareholders of the Company ) ) Non-controlling interests Non-current liabilities Debentures 16 Loans from banks and other financial liabilities 16 Hybrid financial instrument in respect of non-recourse loan 16 Financial liabilities presented at fair value 13 11 Other non-financial liabilities (1) (3)121 Provisions 17 Deferred tax liabilities 32 Employee benefits 18 Current liabilities Debentures and current maturities of debentures Credit from banking corporations and current maturities of loans from banks and others 16 Financial liabilities presented at fair value 50 Payables and credit balances 19 Trade payables 20 Current tax liabilities Overdraft 80 78 Provisions 17 Liabilities of disposal groups and other liabilities classified as held for sale - Total capital and liabilities Date of approval of the financial statements: March 3, 2016 IDB Development Corporation Ltd. F-9 Consolidated Statements of Income For the year ended December 31 Note NIS millions Revenues Sales and services 24 The Group's share in the profit of investee companies accounted for by the equity method, net 25 - 62 Gain from realization and increase in value of investments, assets and dividends, 26A. Increase in fair value of investment property 27A. Other revenues 1 24 Financing income 28A. 1,220 665 21,163 21,332 Expenses Cost of sales and services 29 Research and development expenses 27 Selling and marketing expenses 30 General and administrative expenses 31 The Group's share in the loss of investee companies accounted for by the equity method, net 25 - Loss from realization, impairment, and write-down of investments and assets 26B. Decrease in fair value of investment property 27B. 26 97 Other expenses 11 13 Financing expenses 28B. 2,467 21,637 21,264 Profit (loss) before taxes on income ) 68 Taxes on income 32 ) ) Loss for the year from continuing operations ) ) Profit from discontinued operations, after tax 64 Net profit (loss) for the year ) 526 Net profit (loss) for the year attributed to: The Company’s owners ) ) Non-controlling interests 221 ) ) 526 Earnings (loss) per share to the Company’s owners (5) 15 NIS NIS Basic and diluted loss per share from continuing operations ) (1)(4) (2.49) Basic and diluted earnings per share from discontinued operations 0.13 (1)(4) (1.82 ) Basic and diluted earnings (loss) per share ) ) (1) For details regarding the deconsolidation of Clal Insurance Enterprise Holdings, dated August 21, 2013, see notes 3.H.5.b. and 3.I.1. below. For details regarding the deconsolidation of Given Imaging in February 2014, and regarding the profit generated by the realization of the investment therein, see note 3.H.6.a. below. Reclassified - see note 1.F.(2). below. (4) Non material adjustment of comparative figures, see Note 1.F.(3) below. The presented data has been retroactively adjusted, in accordance with the changes in the Company's issued share capital, including the benefit component in the rights issuance subsequent to the date of the statement of financial position. See note 1.F.(4). below. The notes attached to the consolidated financial statements constitute an integral part hereof. IDB Development Corporation Ltd. F-10 Consolidated Statements of Comprehensive Income For the year ended December 31 (1) 2013 NIS millions Net profit (loss) for the year ) Other comprehensive income items after initial recognition under comprehensive income which have been transferred or will be transferred to profit and loss, net of tax Foreign currency translation differences for foreign operations ) Foreign currency translation differences for foreign operations, charged to profit or loss 25 3 Effective part in changes in the fair value of cash flow hedging 10 ) Net change in the fair value of cash flow hedging, charged to profit and loss - 11 The Group's share in other comprehensive income (loss) in respect of investee companies accounted for by the equity method ) Total other comprehensive income (loss) after initial recognition under comprehensive income which has been transferred or will be transferred to profit and loss ) Other comprehensive income items which will not be transferred to profit and loss, net of tax Revaluation of fixed assets transferred to investment property 5 7 Actuarial gain (loss) from defined benefit plan ) 6 Change, net, in the fair value of financial assets at fair value through comprehensive income (2
